Simmons, C. J.
1. The record discloses that the Merchants and Mechanics Land Co. filed its equitable petition, the allegations of which will be found in the official report. A temporary restraining order was granted, and after the hearing an injunction was granted. The case coming on for trial before the jury, after petitioner’s evidence was in, the defendants in the court below moved to dismiss the case, upon the grounds, set out in the report. The judge overruled the motion, and the jury, under the instructions of the court, returned a verdict giving precedence to the lien of the plaintiff below over the judgment and lien of the defendants. Precedence over both of these liens was given to another and smaller judgment and lien of defendants, but with this we are not called upon to deal. Defendants complain of the refusal of the court to dismiss the petition upon motion made at the conclusion of petitioner’s testimony. The gravamen of the complaint of the plaintiffs in error is, that the action brought in the court below should have been dismissed, because the same end could have been accomplished by waiting until the land was sold and the fund brought into court, and then filing a claim thereto. While this course was open to the plaintiff below, we think that it was not compelled to adopt it. Under the allegations in the petition and the evidence submitted at the trial, Dixon’s judgment foreclosing his lien was obtained by collusion between him and the defendant in that judgment. If it stood, it took precedence over the mortgage of the plaintiff. Section 5371 of the Civil Code declares that “Creditors or bona fide purchasers may attack a judgment . . for fraud or collusion, whenever and wherever *711it interferes with, their rights, either at law or in equity.” This section of the code gave the plaintiff in the. court below the right to wait for the sale of the land, and then, when the fund was brought into court, to attack the judgment and claim the fund; or it could, at its pleasure, resort to equity. It preferred the latter course, because, it alleges, the land on which it held the purchase-money mortgage was about to be sold under this fraudulent or collusive judgment, and if sold under this judgment it would not bring a sum sufficient to pay its mortgage. It therefore asked that the judgment be enjoined until it could intervene and set the collusive judgment aside or establish the precedence of its claim over that judgment. As before remarked, the court, on the hearing of the application for the injunction, granted the same. The defendant did not except to that judgment but allowed it to stand until the trial, when he made his motion to dismiss the case after the petitioner’s evidence was in. The trial judge must have thought, under the allegations of the petition and the .evidence adduced at the hearing, that the defendant’s judgments were interfering with the rights of plaintiff, or he would not have granted the injunction. The grant of the injunction was a valid judgment and hound the defendant until revoked or set aside. It was too late, at the trial before the jury and after the plaintiff’s evidence was in, to move to dismiss the case on the ground that the plaintiff had a common-law remedy. We therefore think the court did not err in refusing to dismiss the case upon this ground, nor in allowing all the questions made in the pleadings to be tried and determined together by the same jury. The petition setting out a cause of'action with several questions involved therein between the parties, plaintiff and defendant, there was no error in trying them all together.
2. In the motion for a new trial are several grounds complaining of rulings of the court during the progress of the trial, and of portions of the charge to the jury. A glance at them will be sufficient to show that this court can not consider them. For illustration, the second ground is as follows: “That the court erred in permitting the witness Collins to impeach his verdict given on the trial which resulted in the judgment at*712tacked.” This ground does not show specifically the evidence objected to, nor how or in what manner the witness did impeach his verdict, and it does not state that any objection was made to his testimony at the time it was offered. The third ground alleges error “in admitting in evidence the mortgage and notes given by the Savannah Wheelman’s Track Association to the plaintiff, and the testimony offered to show the superiority of the claim of plaintiff over the claim of this defendant, the same being irrelevant.” This ground does not allege that this objection was made at the time the evidence was offered, nor does it show that at that time any objection at all was made. Again: “ Because the court erred in charging the law of notice, there being no testimony of any character or description that the defendant had ever had notioe of the mortgage held by the plaintiff.” What the court charged as to notice or how the charge dealt with the subject is not shown. Other grounds of a similar nature are in the motion. This court has often decided that such grounds in a motion for new trial can not be considered by this court, and we must apply this ruling to the present case.
3. The jury found that the foreclosure of the defendant’s materialman’s lien was collusive between him and the track association, and also found that the plaintiff’s mortgage lien should have precedence over it. There was sufficient evidence to authorize the finding, and the trial judge did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring.